
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 801
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2012
			Mr. Young of Alaska
			 (for himself and Mr. Dingell)
			 submitted the following resolution; which was referred to the
			 Committee on Natural
			 Resources
		
		RESOLUTION
		Recognizing America’s hunters, anglers,
		  trappers, recreational boaters, recreational shooters, industry, State fish and
		  wildlife agencies, and the United States Fish and Wildlife Service for their
		  leading role in restoring healthy populations of fish, wildlife, and other
		  natural resources.
	
	
		Whereas the primary authority to protect and manage fish
			 and resident wildlife resides with the State fish and wildlife agencies;
		Whereas, more than a century ago, hunters, anglers, and
			 trappers were among the first conservationists who realized America’s natural
			 resources were in peril and could not sustain unregulated harvest and unchecked
			 habitat destruction;
		Whereas hunters, anglers, and trappers took it upon
			 themselves to support laws that stopped excessive harvest of fish and wildlife,
			 established State game and fish agencies to protect fish, wildlife, and their
			 habitat, and supported special fishing and hunting license fees to help fund
			 the new agencies’ efforts to provide for healthy natural resources for future
			 generations;
		Whereas, upon realizing that license fees alone were
			 insufficient to restore and sustain healthy fish and wildlife populations,
			 hunters, anglers, and trappers supported excise taxes on firearms, ammunition,
			 archery equipment, hunting equipment, and fishing equipment to raise additional
			 funds to support restoration and enhancement efforts of the State
			 agencies;
		Whereas this user-pays public benefits system became known
			 as the wildlife and sport fish restoration program that began 75 years ago with
			 the passage of the Federal Aid in Wildlife Restoration Act in 1937, was
			 bolstered with the passage of the Federal Aid in Sport Fish Restoration Act in
			 1950, and was further expanded with the Wallop-Breaux Amendment to the Sport
			 Fish Restoration Act in 1984;
		Whereas the combined contribution of the Wildlife and
			 Sport Fish Restoration Programs to State fish and wildlife agencies exceeds
			 $14,000,000,000 since 1939 (the first year money was distributed to the
			 States)—more than any other single conservation effort in American history
			 which, along with fishing, hunting, and trapping license fees, collectively
			 constitute the American system of conservation funding;
		Whereas the manufacturers of firearms, ammunition,
			 hunting, fishing, and recreational boating equipment have collected excise
			 taxes on firearms, ammunition, archery equipment, manufactured fishing tackle,
			 electric trolling motors, marine electronics, and motorboat fuel and
			 distributed these funds in a spirit of cooperation to the States through the
			 United States Fish and Wildlife Service;
		Whereas language in the Federal wildlife and sport fish
			 restoration Acts stipulates that for a State to be eligible to receive Federal
			 aid, all hunting and recreational angling license revenue collected by the
			 State must be used specifically for fish and wildlife purposes;
		Whereas those Acts created the American system of
			 conservation funding as it presently stands, permanently linking sporting
			 licenses and excise tax revenues to fish and wildlife management efforts by the
			 States, and stand as testaments to the importance of America’s hunters,
			 anglers, and trappers to our fish and wildlife resources; and
		Whereas this cooperative partnership between industry,
			 hunters, anglers, trappers, recreational boaters, recreational shooters, the
			 United States Fish and Wildlife Service, and State natural resource agencies
			 has resulted in the most successful model of fish and wildlife management in
			 the world, restoring fish and wildlife populations from coast to coast and in
			 United States territories, Alaska, and Hawaii: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes America’s hunters, anglers, trappers, recreational boaters,
			 recreational shooters, industry, State fish and wildlife agencies, and the
			 United States Fish and Wildlife Service for their leading role in restoring
			 healthy populations of fish, wildlife, and other natural resources, both game
			 and nongame, to the abundance we see today, through the Federal wildlife and
			 sport fish restoration programs, in this the 75th anniversary year of America’s
			 greatest conservation story and the very foundation of the American system of
			 conservation funding.
		
